IS 44 (Rev. 08/16)

Case 1:19-CV-02755-JMC, POSH TEM tet Alle 09/18/19 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court-for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

1. (a) PLAINTIFFS

Dann Marine Towing, L.C.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Alexander M. Giles, Imran O. Shaukat, Semmes, Bowen & Semmes, 25

S. Charles St., Suite 1400, Baltimore, MD 21201 (410) 539-5040

DEFENDANTS

Company, LLC
County of Residence of First Listed Defendant

NOTE:
THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

 

(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

Center Point Terminal Salisbury, LLC, and Center Point Terminal

 

Il, BASIS OF JURISDICTION (piace an “x” in One Box Only)

O 1 US. Government

Plaintiff

43° Federal Question
(U.S. Government Not a Party)

(7.2 U.S. Government
Defendant

14 Diversity
(Indicate Citizenship of Parties in Item ID

 

IV. NATURE OF SUIT (ace an “x” in One Box Only)

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xin One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State oO) C) 1. Incorporated or Principal Place ma 4
of Business In This State
Citizen of Another State O 2 O 2 Incorporated and Principal Place as &s
of Business In Another State
Citizen or Subject of a 0 3 O 3 Foreign Nation o¢6« O06

Foreign Country
Click here for: Nature of Sui

Code Descriptions.

 

 

 

 

 

 

 

 

 

 

I CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY QTHER STATUTES |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY  }CJ 625 Drug Related Seizure (7) 422 Appeal 28 USC 158 CI 375 False Claims Act
( 120 Marine CI 310 Airplane 0} 365 Personal Injury - of Property 21 USC 881 [9 423 Withdrawal (3 376 Qui Tam (31 USC
©) 130 Miller Act (7 315 Airplane Product Product Liability CO) 690 Other 28 USC 157 3729(a))
(1) 140 Negotiable Instrument Liability O 367 Health Care/ (7 400 State Reapportionment
1 150 Recovery of Overpayment | (4 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS CF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (3 820 Copyrights (©) 430 Banks and Banking
C151 Medicare Act 0 330 Federal Employers’ Product Liability 0) 830 Patent © 450 Commerce
OC) 152 Recovery of Defaulted Liability {3 368 Asbestos Personal (1 840 Trademark C) 460 Deportation
Student Loans Pf 340 Marine Injury Product 1 470 Racketeer Influenced and
(Excludes Veterans) CO 345 Marine Product Liability LABOR SOCIAL SECURITY. Corrupt Organizations
(153 Recovery of Overpayment Liability PERSONAL PROPERTY |() 710 Fair Labor Standards O 861 HIA (1395ff) (3 480 Consumer Credit
of Veteran's Benefits (1 350 Motor Vehicle O 370 Other Fraud Act (3 862 Black Lung (923) O 490 Cable/Sat TV
(7 160 Stockholders’ Suits (9 355 Motor Vehicle © 371 Truth in Lending O 720 Labor/Management (1) 863 DIWC/DIWW (405(g))_ | C1 850 Securities/Commodities/
(J 190 Other Contract Product Liability (J 380 Other Personal Relations CI 864 SSID Title XVI Exchange
(J 195 Contract Product Liability | 360 Other Personal Property Damage ( 740 Railway Labor Act 0 865 RSI (405(g)) 0 890 Other Statutory Actions
C) 196 Franchise Injury () 385 Property Damage (1 751 Family and Medical O 891 Agricultural Acts
0) 362 Personal Injury - Product Liability Leave Act 0 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation 0) 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |€) 791 Employee Retirement FEDERAL TAX SUITS Act
(7 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act () 870 Taxes (U.S. Plaintiff 0 896 Arbitration
(1 220 Foreclosure CO 441 Voting 1 463 Alien Detainee or Defendant) © 899 Administrative Procedure
OF 230 Rent Lease & Ejectment C) 442 Employment CI 510 Motions to Vacate C) 871 IRS—-Third Party Act/Review or Appeal of
(7 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations ( 530 General (© 950 Constitutionality of
( 290 All Other Real Property (J 445 Amer, w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
(3 446 Amer, w/Disabilities -] 540 Mandamus & Other (4) 465 Other Immigration
Other C7) 550 Civil Rights Actions
0 448 Education (1) 555 Prison Condition
C) 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

a Original (12 Removed from O 3  Remanded from 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

VI. CAUSE OF ACTION

Brief description of cause:

 

28 U.S.C. sec. 1333; FRCP 9(h); 28 U.S.C. sec. 1

Admiralty and maritime claim for damage to tugboat by terminal berth.

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 161,251.83 JURY DEMAND: Yes TKNo
VI. RELATED CASE(S)
(See instructions):
IF ANY _ JUDGE 4 DOCKET NUMBER

 

Zod Eero

 

DATE Y et oO

FOR OFFICE USE ONLY

 

RECEIPT #

AMOUNT

APPLYING IFP

a
SIGNATURE OFJATTORNEY OF ee
ff lm Aas 3

JUDGE

MAG. JUDGE
